DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of U.S. Patent No. 11,134,288. Although the claims at issue are not identical, they are not patentably distinct from each other because they both feature claims that cite providing a group of video streams to a group of displays, determining an audience reaction from a plurality of viewers to a first portion of the live video game content in a first video stream, wherein the audience reaction satisfies a reaction threshold the first portion comprising a first scene, analyzing the first portion of the live video game content to determine a sub-portion that is associated with a reaction of a first player to events of the video game presented in the first portion of the live video game content, presenting on a second display, a second portion of the live video game content comprising a second scene, generating a second video stream wherein the second video stream comprises a sub-portion of the first portion without a remainder of the first portion, providing the second video stream of the live video game content to a second display of the group of displays.

Current Application: 17/412,457
Patent: 11,134,288
1. A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
providing a group of video streams of live video game content to a group of displays, wherein each video stream of the group of video streams includes a portion of the live video game content resulting in a plurality of portions of live video game content; 


determining an audience reaction from a plurality of viewers to a first portion of the plurality of portions of the live video game content in a first video stream of the group of video streams, wherein the audience reaction satisfies a viewer reaction threshold when the first video stream is presented on a first display of the group of displays, the first portion of the plurality of portions of the live video game content comprising a first scene of the live video game content; 





analyzing the first portion of the live video game content to determine a sub-portion of the first portion that is associated with a reaction of a first player to events of the video game presented in the first portion of the live video game content, wherein the sub-portion of the first portion of the live video game content caused the audience reaction to satisfy the viewer reaction threshold; 







presenting, on a second display of the group of displays, a second portion of the plurality of portions of the live video game content, the second portion of the plurality of portions of the live video game content comprising a second scene of the live video game content; 
generating a second video stream of the live video game content, wherein the second video stream comprises the sub-portion of the first portion of the live video game content without a remainder of the first portion; and 



providing the second video stream of the live video game content to the second display of the group of displays.
1. A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
providing a group of video streams of live video game content to a group of displays, wherein each video stream of the group of video streams includes a portion of the live video game content resulting in a plurality of portions of live video game content, wherein a video game producing the live video game content is played by a group of players; 
determining an audience reaction from a plurality of viewers to a first portion of the plurality of portions of the live video game content in a first video stream of the group of video streams, wherein the audience reaction satisfies a viewer reaction threshold when the first video stream is presented on a first display of the group of displays, the first portion of the plurality of portions of the live video game content comprising a first scene of the live video game content, and wherein the viewer reaction threshold comprises an amount of time and a number of viewers of the plurality of viewers gazing at the first portion of the plurality of portions of the live video game content; 
analyzing the first portion of the live video game content to determine a sub-portion of the first portion that is associated with a reaction of a first player to events of the video game presented in the first portion of the live video game content, wherein the first player is one player of the group of players, wherein the sub-portion of the first portion of the live video game content caused the audience reaction to satisfy the viewer reaction threshold, and wherein the sub-portion of the first portion of the live video game content is presented picture-in-picture on the first display and comprises social media posts regarding the first scene of the live video game content; 
presenting, on a second display of the group of displays, a second portion of the plurality of portions of the live video game content, the second portion of the plurality of portions of the live video game content comprising a second scene of the live video game content; 
generating a second video stream of the live video game content, wherein the second video stream comprises the sub-portion of the first portion of the live video game content without a remainder of the first portion, wherein the generating is performed in accordance with the social media posts satisfying the viewer reaction threshold; and 
providing the second video stream of the live video game content to the second display of the group of displays, to present on the second display the social media posts regarding the first scene of the live video game content.
2. The device of claim 1, wherein the analyzing of the first portion of the live video game content comprises: 
analyzing the first portion of the live video game content using image and video analytics.
2. The device of claim 1, wherein the analyzing of the first portion of the live video game content comprises 
analyzing the first portion of the live video game content using image and video analytics.
3. The device of claim 1, wherein the analyzing of the first portion of the live video game content comprises: 
detecting a correlation in increased viewer reaction with an event presented in the first portion of the live video game content.
3. The device of claim 1, wherein the analyzing of the first portion of the live video game content comprises 
detecting a correlation in increased viewer reaction with an event presented in the first portion of the live video game content.
5. The device of claim 4, wherein the viewer reaction threshold comprises a threshold amount of time that the threshold number of viewers in the plurality of viewers are viewing the first portion of the live video game content.
10. The device of claim 4, wherein the viewer reaction threshold comprises a threshold amount of time that the threshold number of viewers in the plurality of viewers are viewing the first portion of the live video game content.
6. The device of claim 1, wherein the determining of the audience reaction to the first portion of the live video game content comprises: 
receiving environment sensor information from a sound sensor; and 
determining the audience reaction to the first portion of the live video game content satisfies the viewer reaction threshold according to the environment sensor information, wherein the viewer reaction threshold comprises a decibel level of applause.
5. The device of claim 1, wherein the determining of the audience reaction to the first portion of the live video game content comprises: 
receiving environment sensor information from a sound sensor; and 
determining the audience reaction to the first portion of the live video game content satisfies the viewer reaction threshold according to the environment sensor information, wherein the viewer reaction threshold comprises a decibel level of applause.
7. The device of claim 1, wherein the providing of the group of video streams of live video game content to the group of displays comprises providing the first video stream and a third video stream of the group of video streams simultaneously to the first display.
6. The device of claim 1, wherein the providing of the group of video streams of live video game content to the group of displays comprises providing the first video stream and a third video stream of the group of video streams to the first display, wherein the first video stream and the third video stream are presented simultaneously on the first display.
8. The device of claim 7, wherein the first video stream and the third video stream are presented side-by-side on the first display.
7. The device of claim 6, wherein the first video stream and the third video stream are presented side-by-side on the first display.
9. The device of claim 7, wherein the first video stream and the third video stream are presented picture-in-picture on the first display.
8. The device of claim 6, wherein the first video stream and the third video stream are presented picture-in-picture on the first display.
10. The device of claim 1, the sub-portion of the first portion of the live video game content comprises a social media post.
9. The device of claim 1, the sub-portion of the first portion of the live video game content comprises a social media post.
11. The device of claim 1, wherein the first display comprises a venue display and the second display comprises a mobile communication device display.
11. The device of claim 1, wherein the first display comprises a venue display and the second display comprises a mobile communication device display.
12. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
transmitting a group of video streams of video content to a group of displays, wherein each video stream includes a portion of the video content resulting in a plurality of portions of video content; 


determining that an audience reaction of viewers to a first portion of the plurality of portions of the video content in a first video stream of the group of video streams satisfies a viewer reaction threshold when the first video stream is presented on a first display of the group of displays, the first portion of the plurality of portions of the video content comprising a first scene of the video content; 




identifying a sub-portion of the first portion that is associated with a first player reaction to events presented in the first portion of the video content, wherein the sub- portion of the first portion comprises social media posts regarding the first scene of the video content; 







presenting, on a second display of the group of displays, a second scene of the video content; 




adjusting the first video stream of the video content resulting in an adjusted first video stream, wherein the adjusted first video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the adjusting is performed in accordance with the social media posts satisfying the viewer reaction threshold; and 
providing the adjusted first video stream of the video content to the second display of the group of displays, to present on the second display the social media posts regarding the first scene of the video content.
12. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
transmitting a group of video streams of video content to a group of displays, wherein each video stream includes a portion of the video content resulting in a plurality of portions of video content, wherein the video content comprises a video game played by a group of players; 
determining that an audience reaction of viewers to a first portion of the plurality of portions of the video content in a first video stream of the group of video streams satisfies a viewer reaction threshold when the first video stream is presented on a first display of the group of displays, the first portion of the plurality of portions of the video content comprising a first scene of the video content, wherein the viewer reaction threshold comprises an amount of time and a number of viewers gazing at the first portion of the plurality of portions of the video content; 
determining a sub-portion of the first portion that is associated with a first player reaction to events of the video game presented in the first portion of the video content, wherein the first player reaction is from one player of the group of players, wherein the sub-portion caused the audience reaction of viewers to satisfy the viewer reaction threshold, and wherein the sub-portion of the first portion is presented picture-in-picture on the first display and comprises social media posts regarding the first scene of the video content; 

presenting, on a second display of the group of displays, a second portion of the plurality of portions of the video content, the second portion of the plurality of portions of the video content comprising a second scene of the video content; 
adjusting the first video stream of the video content resulting in an adjusted first video stream, wherein the adjusted first video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the adjusting is performed in accordance with the social media posts satisfying the viewer reaction threshold; and 
providing the adjusted first video stream of the video content to the second display of the group of displays, to present on the second display the social media posts regarding the first scene of the video content.
13. The non-transitory, machine-readable medium of claim 12, wherein the operations further comprise: 
analyzing the first portion of the video content using image and video analytics, and wherein the identifying the sub-portion of the first portion of the video content comprises the identifying the sub-portion of the first portion of the video content in response to the analyzing the first portion of the video content.
13. The non-transitory, machine-readable medium of claim 12, wherein the operations further comprise 
analyzing the first portion of the video content using image and video analytics, and wherein the determining the sub-portion of the first portion of the video content that caused the audience reaction to satisfy the viewer reaction threshold comprises the determining the sub-portion of the first portion of the video content in response to analyzing the first portion of the video content.
14. The non-transitory, machine-readable medium of claim 13, wherein the analyzing the first portion of the video content comprises: 
detecting a correlation in increased viewer reaction with an event presented in the first portion of the video content.
14. The non-transitory, machine-readable medium of claim 13, wherein analyzing the first portion of the video content comprises 
detecting a correlation in increase viewer reaction with an event presented in the first portion of the video content.
15. The non-transitory, machine-readable medium of claim 12, further comprising: 


receiving environment sensor information; and 

determining the audience reaction of viewers to the first portion of the video content satisfies the viewer reaction threshold according to the environment sensor information.
15. The non-transitory, machine-readable medium of claim 12, wherein determining the reaction of viewers to the first portion of the video content comprises: 
receiving environment sensor information from an environment sensor; and 
determining the reaction of viewers to the first portion of the video content satisfies the viewer reaction threshold according to the environment sensor information.
16. The non-transitory, machine-readable medium of claim 12, wherein the presenting the group of video streams of video content to the group of displays comprises providing the first video stream and a second video stream simultaneously to the first display.
16. The non-transitory, machine-readable medium of claim 12, wherein providing the group of video streams of video content to the group of displays comprises providing the first video stream and a second video stream to the first display, wherein the first video stream and the second video stream are presented simultaneously on the first display.
17. A method, comprising: 
providing, by a processing system including a processor, a group of video streams of video content to a group of displays in a venue, wherein each video stream includes a portion of the video content resulting in a plurality of portions of video content; 
receiving, by the processing system, environment sensor information from an environment sensor in the venue; 
determining, by the processing system, an audience reaction of viewers to a first portion of the plurality of portions of the video content in a first video stream of the group of video streams, wherein the audience reaction of viewers satisfies a viewer reaction threshold when the first video stream is presented on a first display of the group of displays in the venue according to the environment sensor information; 







determining, by the processing system, a sub-portion of the first portion of the video content that caused the audience reaction of viewers to satisfy the viewer reaction threshold in response to analyzing the first portion of the video content, wherein the sub- portion of the first portion of the video content comprises social media posts regarding the first portion of the video content; 

presenting, by the processing system on a second display of the group of displays, a second portion of the plurality of portions of the video content; 



generating, by the processing system, a second video stream of the video content, wherein the second video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the generating is performed in accordance with the social media posts satisfying the viewer reaction threshold; and 
providing, by the processing system, the second video stream of the video content to the second display, to present on the second display the social media posts regarding the first portion of the video content.
17. A method, comprising: 
providing, by a processing system including a processor, a group of video streams of video content to a group of displays in a venue, wherein each video stream includes a portion of the video content resulting in a plurality of portions of video content; 
receiving, by the processing system, environment sensor information from an environment sensor in the venue; 
determining, by the processing system, an audience reaction of viewers to a first portion of the plurality of portions of the video content in a first video stream of the group of video streams, the first portion of the plurality of portions of the video content comprising a first scene of the video content, wherein the audience reaction satisfies a viewer reaction threshold when the first video stream is presented on a first display of the group of displays in the venue according to the environment sensor information, and wherein the viewer reaction threshold comprises an amount of time and a number of viewers gazing at the first video stream of the group of video streams; 
determining, by the processing system, a sub-portion of the first portion of the video content that caused the reaction of viewers to satisfy the viewer reaction threshold in response to analyzing the first portion of the video content, wherein the sub-portion of the first portion of the video content is presented picture-in-picture on the first display and comprises social media posts regarding the first scene of the video content; 
presenting, by the processing system on a second display of the group of displays, a second portion of the plurality of portions of the video content, the second portion of the plurality of portions of video content comprising a second scene of the video content; 
generating, by the processing system, a second video stream of the video content, wherein the second video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the generating is performed in accordance with the social media posts satisfying the viewer reaction threshold; and 
providing, by the processing system, the second video stream of the video content to the second display, to present on the second display the social media posts regarding the first scene of the video content.
18. The method of claim 17, wherein the analyzing the first portion of the video content comprises: 
analyzing, by the processing system, the first portion of the video content using image and video analytics.
18. The method of claim 17, wherein analyzing the first portion of the video content comprises 
analyzing, by the processing system, the first portion of the video content using image and video analytics.
19. The method of claim 17, wherein the analyzing the first portion of the video content comprises 
detecting, by the processing system, a correlation in increased viewer reaction with an event presented in the first portion of the video content.
19. The method of claim 17, wherein analyzing the first portion of the video content comprises 
detecting, by the processing system, a correlation in increase viewer reaction with an event presented in the first portion of the video content.
20. The method of claim 17, wherein the video content comprises a video game played by one or more players, wherein analyzing the first portion of the video content comprises determining, by the processing system, that the sub-portion of the first portion is associated with a first player reaction to events of the video game presented in the first portion of the video content, wherein the first player reaction is from one player of a group of players.
20. The method of claim 17, wherein the video content comprises a video game played by one or more players, wherein analyzing the first portion of the video content comprises determining, by the processing system, that the sub-portion of the first portion is associated with a first player reaction to events of the video game presented in the first portion of the video content, wherein the first player reaction is from one player of a group of players.


Although conflicting claims of the instant application and the patent are not identical, application claims 1-3 and 5-20 and patent claims 1-3 and 5-20 are not patentably distinct from each other because both conflicting claims of the application and the patent are drawn to the same scope in which the application claims 1-3 and 5-20 is broader in every aspect than the patent claims 1-3 and 5-20.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify patent claim 1-3 and 5-20 and rewrite patent claim 1-3 and 5-20 to application claims 1-3 and 5-20 as claimed, so to provide a device for determining an audience reaction from a plurality of viewers, wherein the audience reaction satisfies a viewer reaction threshold when the video stream is presented on a first display of the group of displays.

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,134,288 in view of Saxena et al. ("Saxena" US 20150347903). 

Current Application: 17/412,457
Patent: 11,134,288
4. The device of claim 1, wherein the viewer reaction threshold comprises a threshold number of viewers in the plurality of viewers that are viewing the first portion of the live video game content and wherein the determining an audience reaction comprises comparing a number of audience members with the threshold number of viewers.
4. The device of claim 1, wherein the viewer reaction threshold comprises a threshold number of viewers in the plurality of viewers that are viewing the first portion of the live video game content.


Claim 4 of Patent 11,134,288 cites a viewer reaction threshold comprises a threshold number of viewers in the plurality of viewers that are viewing the first portion of the live video game content.  Claim 4 lacks the determination of an audience reaction comprising comparing a number of audience members with the threshold number of viewers.  Saxena teaches user reaction data for identifying a video portion for which the user reaction was taken, wherein the times at which user reactions identified comprises the determination of the individual level, an aggregated level, wherein the aggregate is based on a number of viewers above a threshold.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the viewer reaction threshold of Patent 11,134,288 to include a determination of an aggregated level of user reactions in order to provide the comparison of a number of audience members with the threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher ("Schleicher" US 20180078862), and further in view of Zheng ("Zheng" US 20150110471).

Regarding claim 1, Schleicher teaches A device, comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: [Schleicher – Para 0062: teaches computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable storage media may be any available media that can be accessed by a general purpose or special purpose computer]
providing a group of video streams [i.e. game stream] of live video game content [i.e. video game session] to a group of displays [i.e. video game audience set], wherein each video stream of the group of video streams includes a portion of the live video game content resulting in a plurality of portions of live video game content [i.e. series of events]; [Schleicher – Para 0039, 0001: teaches The video game control 300 may have a streaming panel 320 to live stream a video game session to a video game audience device set. The streaming panel 320 may have a broadcast input 322 to broadcast the live stream to an unrestricted audience.  Para 0026-0027, Fig. 1: teaches the streaming source 114 may broadcast the video game 112 to the video game audience member device 150 as a game stream 154. The streaming receiver 152 may present the game stream 154 to the audience member. Para 0042, 0047: teaches the video game platform may record the video game session 410, producing a raw recording 420 of a series of events 422.]

determining an audience reaction [i.e. audience interaction level] from a plurality of viewers [i.e. audience] to a first portion [i.e. first video game event] of the plurality of portions of the live video game content in a first video stream of the group of video streams, wherein the audience reaction satisfies a viewer reaction threshold [i.e. event threshold] when the first video stream is presented on a first display of the group of displays, [Schleicher – Para 0054-0056, 0028, 0032: teaches The gaming platform may measure an audience interaction level from the video game audience device set describing an audience response to a video game event of the video game session (Block 1208). Para 0056, Fig. 12: teaches the gaming platform may compare the audience interaction value representing the audience interaction level to an event threshold (Block 1212). If the audience interaction value is greater than an event threshold (Block 1214), the gaming platform may mark a highlight start point when the audience interaction value representing the audience interaction level is greater than the event threshold (Block 1216).]

analyzing the first portion of the live video game content to determine a sub-portion [i.e. highlight event] of the first portion that is associated with a reaction of a first player to events of the video game presented in the first portion of the live video game content, wherein the sub-portion of the first portion of the live video game content caused the audience reaction to satisfy the viewer reaction threshold; [Schleicher – Para 0042, 0047: teaches The video game platform may record the video game session 410, producing a raw recording 420 of a series of events 422.  The video game platform may divide the events 422 into highlights 424.  Para 0057-0059, 0024, 0025: teaches measuring the player interaction level to identify a highlight event. Wherein, the gaming platform may mark a highlight start point when the player excitement value is greater than an event threshold (Block 1316). The gaming platform may mark a highlight end point when the player excitement value is less than an audience interaction threshold (Block 1318).]
presenting, on a second display of the group of displays [i.e. second audience member device of the audience device set], a second portion of the plurality of portions of the live video game content, [Schleicher – Para 0039, 0001: teaches the video game control 300 may have a streaming panel 320 to live stream a video game session to a video game audience device set. The streaming panel 320 may have a broadcast input 322 to broadcast the live stream to an unrestricted audience.  Para 0026-0027, Fig. 1: teaches the streaming source 114 may broadcast the video game 112 to the video game audience member device 150 as a game stream 154. The streaming receiver 152 may present the game stream 154 to the audience member.]
Schleicher teaches determining an audience reaction to a first portion of the plurality of portions of the live video game content, wherein the audience reaction satisfies a viewer reaction threshold, but does not explicitly teach the first portion of the plurality of portions of the content comprising a first scene of the content;
Further, Schleicher teaches presenting, on a second display, the second portion of the live video game content, but does not explicitly teach the second portion of the plurality of portions of the content comprising a second scene of the content;
generating a second video stream of the content, wherein the second video stream comprises the sub-portion of the first portion of the content without a remainder of the first portion; 
 and 
providing the second video stream of the live video game content to the second display of the group of displays.

However, Zheng teaches the first portion of the plurality of portions of the content comprising a first scene of the live content; [Zheng – Para 0108: discloses the electronic device 102 detects (504) whether a viewer expression corresponds to (e.g., matches) a predefined viewer expression. The detection is carried out after a determination that a media content item is currently being displayed on the display device 108, to ensure that a captured viewer expression is presumably a reaction to watching/listing to the media content item.  Para 0110, 0111, 0122, 0123, 0016: teaches identifying a portion of the media content item corresponding in time to the viewer expression, wherein the portion may be a shooting scene in a Law and Order episode] 
the second portion of the plurality of portions of the content comprising a second scene of the content; [Zheng – Para 0110, 0111, 0122, 0123, 0016: teaches identifying a portion of the media content item corresponding in time to the viewer expression, wherein the portion may be a gruesome killing scene]
generating a second video stream [i.e. clip of the media content] of the live video game content, wherein the second video stream comprises the sub-portion of the first portion of the live video game content without a remainder of the first portion; and [Zheng – Para 0040: discloses after capturing (e.g., with a camera) an image of a viewer showing an identifiable emotion/expression, a set-top box or a connected TV automatically, and without intervention by the viewer--but with the viewer's prior consent --captures a short (e.g., 5-second) clip of the media content (e.g., movie or TV program) that the viewer was watching when the emotion was captured.]
providing the second video stream of the live video game content to the second display of the group of displays. [Zheng – Para 0071, 0115: discloses a content sharing application 232 for sharing a captured viewer expression (or a portion thereof) and/or a capture media content item (or a portion thereof) with one or more other users, such as a DROPBOX application, and a GOOGLE YOUTUBE application]
Schleicher and Zheng are analogous in the art because they are from the same field of media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher in view of Zheng to sharing expressions for the reasons of increasing social interaction by uploading content reactions to different service for people to view.

Regarding claim 2, Schleicher and Zheng teaches the device of claim 1, wherein the analyzing of the first portion of the live video game content comprises: 
analyzing the first portion of the live video game content using image and video analytics. [Schleicher – Para 0021, Fig. 7: teaches the gaming platform using a variety of protocols to identify video game events for inclusion in a highlight reel.  The gaming platform may store a highlight criterion for a video game to mark a highlight event in the video game. The gaming platform may play a video game session of the video game. The gaming platform may identify a video game event in the video game session that matches the highlight criterion.  Examiner notes: an analysis must be included in order to identify events in the content]

Regarding claim 10, Schleicher and Zheng teaches the device of claim 1, the sub-portion of the first portion of the live video game content comprises a social media post. [Zheng – Para 0040, 0071, 0115: discloses sharing can be done using social media posts, text messages or email messages. Some implementations are configured to create such posts or messages based on user input and previous recordings of media clips and associated user expressions.]

Regarding claim 12, Schleicher teaches A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: [Schleicher – Para 0062: teaches computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable storage media may be any available media that can be accessed by a general purpose or special purpose computer]
transmitting a group of video streams of video content to a group of displays, wherein each video stream includes a portion of the video content resulting in a plurality of portions of video content; [Schleicher – Para 0039, 0001: teaches the video game control 300 may have a streaming panel 320 to live stream a video game session to a video game audience device set. The streaming panel 320 may have a broadcast input 322 to broadcast the live stream to an unrestricted audience.  Para 0026-0027, Fig. 1: teaches the streaming source 114 may broadcast the video game 112 to the video game audience member device 150 as a game stream 154. The streaming receiver 152 may present the game stream 154 to the audience member. Para 0042, 0047: teaches the video game platform may record the video game session 410, producing a raw recording 420 of a series of events 422.]
determining that an audience reaction of viewers to a first portion of the plurality of portions of the video content in a first video stream of the group of video streams satisfies a viewer reaction threshold when the first video stream is presented on a first display of the group of displays, [Schleicher – Para 0054-0056, 0028, 0032: teaches The gaming platform may measure an audience interaction level from the video game audience device set describing an audience response to a video game event of the video game session (Block 1208). Para 0056, Fig. 12: teaches the gaming platform may compare the audience interaction value representing the audience interaction level to an event threshold (Block 1212). If the audience interaction value is greater than an event threshold (Block 1214), the gaming platform may mark a highlight start point when the audience interaction value representing the audience interaction level is greater than the event threshold (Block 1216).]
identifying a sub-portion of the first portion that is associated with a first player reaction to events presented in the first portion of the video content, [Schleicher – Para 0042, 0047: teaches the video game platform may record the video game session 410, producing a raw recording 420 of a series of events 422.  The video game platform may divide the events 422 into highlights 424.  Para 0057-0059, 0024, 0025: teaches measuring the player interaction level to identify a highlight event. Wherein, the gaming platform may mark a highlight start point when the player excitement value is greater than an event threshold (Block 1316). The gaming platform may mark a highlight end point when the player excitement value is less than an audience interaction threshold (Block 1318).]
presenting, on a second display of the group of displays, a second scene [i.e. second game event] of the video content; [Schleicher – Para 0039, 0001: teaches the video game control 300 may have a streaming panel 320 to live stream a video game session to a video game audience device set. The streaming panel 320 may have a broadcast input 322 to broadcast the live stream to an unrestricted audience.  Para 0026-0027, Fig. 1: teaches the streaming source 114 may broadcast the video game 112 to the video game audience member device 150 as a game stream 154. The streaming receiver 152 may present the game stream 154 to the audience member.]
Schleicher teaches determining an audience reaction to a first portion of the plurality of portions of the live video game content, wherein the audience reaction satisfies a viewer reaction threshold, but does not explicitly teach the first portion of the plurality of portions of the video content comprising a first scene of the video content; 
wherein the sub-portion of the first portion comprises social media posts regarding the first scene of the video content; 
adjusting the first video stream of the video content resulting in an adjusted first video stream, wherein the adjusted first video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the adjusting is performed in accordance with the social media posts satisfying the viewer reaction threshold; and
providing the adjusted first video stream of the video content to the second display of the group of displays, to present on the second display the social media posts regarding the first scene of the video content.

However, Zheng teaches the first portion of the plurality of portions of the video content comprising a first scene of the video content; [Zheng – Para 0108: discloses the electronic device 102 detects (504) whether a viewer expression corresponds to (e.g., matches) a predefined viewer expression. The detection is carried out after a determination that a media content item is currently being displayed on the display device 108, to ensure that a captured viewer expression is presumably a reaction to watching/listing to the media content item.  Para 0110, 0111, 0122, 0123, 0016: teaches identifying a portion of the media content item corresponding in time to the viewer expression, wherein the portion may be a shooting scene in a Law and Order episode]
wherein the sub-portion of the first portion comprises social media posts regarding the first scene of the video content; [Zheng – Para 0110, 0111, 0122, 0123, 0016: teaches identifying a portion of the media content item corresponding in time to the viewer expression, wherein the portion may be a shooting scene in a Law and Order episode.  Para 0111, 0112: teaches the electronic device 102 also captures (512) the viewer expression in a second media content item. Para 0071, 0115: discloses a content sharing application 232 for sharing a captured viewer expression (or a portion thereof) and/or a capture media content item (or a portion thereof) with one or more other users, such as a DROPBOX application, and a GOOGLE YOUTUBE application]
adjusting the first video stream of the video content resulting in an adjusted first video stream, wherein the adjusted first video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the adjusting is performed in accordance with the social media posts satisfying the viewer reaction threshold; and [Zheng – Para 0040: discloses after capturing (e.g., with a camera) an image of a viewer showing an identifiable emotion/expression, a set-top box or a connected TV automatically, and without intervention by the viewer--but with the viewer's prior consent --captures a short (e.g., 5-second) clip of the media content (e.g., movie or TV program) that the viewer was watching when the emotion was captured.]
providing the adjusted first video stream of the video content to the second display of the group of displays, to present on the second display the social media posts regarding the first scene of the video content. [Zheng – Para 0071, 0115: discloses a content sharing application 232 for sharing a captured viewer expression (or a portion thereof) and/or a capture media content item (or a portion thereof) with one or more other users, such as a DROPBOX application, and a GOOGLE YOUTUBE application]
In addition, the rationale of claim 1 is used for these limitations.

Regarding claim 13, Schleicher and Zheng teaches the non-transitory, machine-readable medium of claim 12, wherein the operations further comprise: 
analyzing the first portion of the video content using image and video analytics, and [Schleicher – Para 0021, Fig. 7: teaches the gaming platform using a variety of protocols to identify video game events for inclusion in a highlight reel.  The gaming platform may store a highlight criterion for a video game to mark a highlight event in the video game. The gaming platform may play a video game session of the video game. The gaming platform may identify a video game event in the video game session that matches the highlight criterion.  Examiner notes: an analysis must be included in order to identify events in the content]
wherein the identifying the sub-portion of the first portion of the video content comprises the identifying the sub-portion of the first portion of the video content in response to the analyzing the first portion of the video content. [Schleicher – Para 0042, 0047: teaches the video game platform may record the video game session 410, producing a raw recording 420 of a series of events 422.  The video game platform may divide the events 422 into highlights 424.  Para 0057-0059, 0024, 0025: teaches measuring the player interaction level to identify a highlight event. Wherein, the gaming platform may mark a highlight start point when the player excitement value is greater than an event threshold (Block 1316). The gaming platform may mark a highlight end point when the player excitement value is less than an audience interaction threshold (Block 1318).]

Claim(s) 3, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher and Zheng as applied to claim 1 above, and further in view of Krasadakis et al. ("Krasadakis" US 20170289596).

Regarding claim 3, Schleicher and Zheng do not explicitly teach claim 3.  However, Krasadakis teaches the device of claim 1, wherein the analyzing of the first portion of the live video game content comprises:
detecting a correlation in increased viewer reaction with an event presented in the first portion of the live video game content. [Krasadakis – Para 0019: discloses in a second mini-episode showing the car's interior, various narrative voices may be played while the interior is shown, and user reactions may be captured and assessed to determine which of the voices elicits the most positive reactions (e.g., highest number of people interact with the content) from passing users]
Schleicher, Zheng, and Krasadakis are analogous in the art because they are from the same field of multimedia content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher and Zheng’s analyzation in view of Krasadakis to reaction assessments for the reasons of improving interactions by detecting which elements elicit the most reactions.

Regarding claim 11, Schleicher and Zheng do not explicitly teach claim 11.  However, Krasadakis teaches the device of claim 1, wherein the first display comprises a venue display and the second display comprises a mobile communication device display. [Krasadakis – Para 0014: discloses controlling the placement of content on multiple public viewing screens in public spaces, such as in an airport, grocery store, public building, or other arena where multiple displays can be placed. Para 0031: discloses the display device 100 may take the form of a mobile computing device or any other portable device]
Schleicher, Zheng, and Krasadakis are analogous in the art because they are from the same field of multimedia content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher and Zheng’s analyzation in view of Krasadakis to public venues for the reasons of improving views by displaying content in a public venue for more people to access.

Regarding claim 14, Schleicher and Zheng do not explicitly tach claim 14.  However, Krasadakis teaches the non-transitory, machine-readable medium of claim 13, wherein the analyzing the first portion of the video content comprises: 
detecting a correlation in increased viewer reaction with an event presented in the first portion of the video content. [Krasadakis – Para 0019: discloses in a second mini-episode showing the car's interior, various narrative voices may be played while the interior is shown, and user reactions may be captured and assessed to determine which of the voices elicits the most positive reactions (e.g., highest number of people interact with the content) from passing users]
Schleicher, Zheng, and Krasadakis are analogous in the art because they are from the same field of multimedia content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher and Zheng’s analyzation in view of Krasadakis to reaction assessments for the reasons of improving interactions by detecting which elements elicit the most reactions.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher and Zheng as applied to claim 1 above, and further in view of Saxena et al. ("Saxena" US 20150347903).

Regarding claim 4, Schleicher and Zheng do not explicitly teach claim 4.  However, Saxena teaches the device of claim 1, wherein the viewer reaction threshold comprises a threshold number of viewers in the plurality of viewers that are viewing the first portion of the live video game content and wherein the determining an audience reaction comprises comparing a number of audience members with the threshold number of viewers. [Saxena – Para 0074: teaches user reaction data identifies a video portion for which the user reaction was taken, where the length of each portion is 30 seconds.  Para 0059: teaches times at which user reactions identified (e.g. at the individual level, or in the aggregate based, for example, on a number or fraction of viewers above a threshold, etc.]
Schleicher, Zheng, and Saxena are analogous in the art because they are from the same field of user reactions when displaying content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher and Zheng’s viewer reactions in view of Saxena to viewer number thresholds for the reasons of improving the accuracy of monitored reactions by using a threshold to help determine the portions with strongest reactions.

Regarding claim 5, Schleicher, Zheng, and Saxena teaches the device of claim 4, wherein the viewer reaction threshold comprises a threshold amount of time that the threshold number of viewers in the plurality of viewers are viewing the first portion of the live video game content. [Zheng - Para 0123: teaches the captured expression corresponds in time to (e.g., simultaneously or concurrently with, or within a threshold delay from) the media content item being displayed, the captured viewer expression is presumed (606) to be a viewer's reaction to a portion of the media content item (the viewer is/was watching)]

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher and Zheng as applied to claim 1 above, and further in view of Conrad et al. (“Conrad” US 20130152113).

Regarding claim 6, Schleicher and Zheng do not explicitly teach claim 6.  However, Conrad teaches the device of claim 1, wherein the determining of the audience reaction to the first portion of the live video game content comprises: 
receiving environment sensor information from a sound sensor; and determining the audience reaction to the first portion of the live video game content satisfies the viewer reaction threshold according to the environment sensor information, wherein the viewer reaction threshold comprises a decibel level of applause. [Conrad – Para 0002: teaches techniques may determine multiple states of an audience member over the course of the media program, such as a member laughing, then clapping, and then looking away from the media program.  Para 0023: teaches State module 106 receives sensor data and determines, based on the sensor data, states of persons 112 in audience 110 (shown at arrow 116). States include, for example: sad, talking, disgusted, afraid, smiling, scowling, placid, surprised, angry, laughing, screaming, clapping, waving, cheering, looking away, looking toward, leaning away, leaning toward, asleep, or departed, to name just a few.  Examiner notes: states must include thresholds to differentiate noises, reactions from each other]
Schleicher, Zheng, and Conrad are analogous in the art because they are from the same field of monitoring an audience [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher and Zheng in view of Conrad to passive sensor data for the reasons of improving reaction data by utilizing different sensors to determine different types of reactions/interactions.

Regarding claim 15, Schleicher and Zheng do not explicitly teach claim 15.  However, Conrad teaches the non-transitory, machine-readable medium of claim 12, further comprising: 
receiving environment sensor information; and determining the audience reaction of viewers to the first portion of the video content satisfies the viewer reaction threshold according to the environment sensor information. [Conrad – Para 0002: teaches techniques may determine multiple states of an audience member over the course of the media program, such as a member laughing, then clapping, and then looking away from the media program.  Para 0023: teaches State module 106 receives sensor data and determines, based on the sensor data, states of persons 112 in audience 110 (shown at arrow 116). States include, for example: sad, talking, disgusted, afraid, smiling, scowling, placid, surprised, angry, laughing, screaming, clapping, waving, cheering, looking away, looking toward, leaning away, leaning toward, asleep, or departed, to name just a few.  Examiner notes: states must include thresholds to differentiate noises, reactions from each other]
In addition, the rationale of claim 6 is used for this claim.

Claim(s) 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher and Zheng as applied to claim 1 above, and further in view of Todd ("Todd" US 20180316942).

Regarding claim 7, Schleicher and Zheng do not explicitly tach claim 7.  However, Todd teaches the device of claim 1, wherein the providing of the group of video streams of live video game content to the group of displays comprises providing the first video stream and a third video stream of the group of video streams simultaneously to the first display. [Todd – Para 0136: teaches FIG. 2 shows an embodiment of video containers configured specifically to have four video containers 43, 42, 41, 40 on a television or display device 38. In some embodiments, alternate camera views of the same sporting event may be shown in the smaller video containers 41, 42, 43, thereby providing multiple viewpoints of the sporting event. Alternate camera views may further be employed with other video such as live television content, enhanced movies, and programming configured to present multiple camera views, among others]
Schleicher, Zheng, and Todd are analogous in the art because they are from the same field of displaying a plurality of content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher and Zheng in view of Todd to simultaneous displays for the reasons of improving the user experience by providing users with control over what content is displayed on a screen including manipulating number of video sources [Para 0055].

Regarding claim 8, Schleicher, Zheng, and Todd teaches the device of claim 7, wherein the first video stream and the third video stream are presented side-by-side on the first display. [Todd – Fig. 2: suggests a display device with four video containers presenting different content in their own portions of the screen]

Regarding claim 9, Schleicher, Zheng, and Todd teaches the device of claim 7, wherein the first video stream and the third video stream are presented picture-in-picture on the first display. [Todd – Para 0015: discloses in some models, the television allows a " picture in picture" mode where video from two devices can be displayed at one time with one small and one large.]

Regarding claim 16, Schleicher and Zheng do not explicitly tach claim 16.  However, Todd teaches the non-transitory, machine-readable medium of claim 12, wherein the presenting the group of video streams of video content to the group of displays comprises providing the first video stream and a second video stream simultaneously to the first display. [Todd – Para 0136: discloses FIG. 2 shows an embodiment of video containers configured specifically to have four video containers 43, 42, 41, 40 on a television or display device 38. In the embodiment shown, video container 40 is showing a particular sporting event. Other sporting events taking place at the same time are shown in video containers 41, 42 and 43.]
In addition, the rationale of claim 7 is used for this claim.

Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher ("Schleicher" US 20180078862), and further in view of Gibbon et al. ("Gibbon" US 20150150031), and Zheng ("Zheng" US 20150150031).

Regarding claim 17, Schleicher teaches A method, comprising: 
providing, by a processing system including a processor, a group of video streams of video content to a group of displays, wherein each video stream includes a portion of the video content resulting in a plurality of portions of video content; [Schleicher – Para 0039, 0001: teaches the video game control 300 may have a streaming panel 320 to live stream a video game session to a video game audience device set. The streaming panel 320 may have a broadcast input 322 to broadcast the live stream to an unrestricted audience.  Para 0026-0027, Fig. 1: teaches the streaming source 114 may broadcast the video game 112 to the video game audience member device 150 as a game stream 154. The streaming receiver 152 may present the game stream 154 to the audience member. Para 0042, 0047: teaches the video game platform may record the video game session 410, producing a raw recording 420 of a series of events 422.]
determining, by the processing system, an audience reaction of viewers to a first portion of the plurality of portions of the video content in a first video stream of the group of video streams, wherein the audience reaction of viewers satisfies a viewer reaction threshold when the first video stream is presented on a first display of the group of displays [Schleicher – Para 0054-0056, 0028, 0032: teaches The gaming platform may measure an audience interaction level from the video game audience device set describing an audience response to a video game event of the video game session (Block 1208). Para 0056, Fig. 12: teaches the gaming platform may compare the audience interaction value representing the audience interaction level to an event threshold (Block 1212). If the audience interaction value is greater than an event threshold (Block 1214), the gaming platform may mark a highlight start point when the audience interaction value representing the audience interaction level is greater than the event threshold (Block 1216).]
determining, by the processing system, a sub-portion of the first portion of the video content that caused the audience reaction of viewers to satisfy the viewer reaction threshold in response to analyzing the first portion of the video content, [Schleicher – Para 0054-0056, 0028, 0032: teaches the gaming platform may measure an audience interaction level from the video game audience device set describing an audience response to a video game event of the video game session (Block 1208). Para 0056, Fig. 12: teaches the gaming platform may compare the audience interaction value representing the audience interaction level to an event threshold (Block 1212). If the audience interaction value is greater than an event threshold (Block 1214), the gaming platform may mark a highlight start point when the audience interaction value representing the audience interaction level is greater than the event threshold (Block 1216).]
presenting, by the processing system on a second display of the group of displays, a second portion of the plurality of portions of the video content; [Schleicher – Para 0039, 0001: teaches the video game control 300 may have a streaming panel 320 to live stream a video game session to a video game audience device set. The streaming panel 320 may have a broadcast input 322 to broadcast the live stream to an unrestricted audience.  Para 0026-0027, Fig. 1: teaches the streaming source 114 may broadcast the video game 112 to the video game audience member device 150 as a game stream 154. The streaming receiver 152 may present the game stream 154 to the audience member.]

Schleicher teaches a group of displays, but does not explicitly teach a group of displays in a venue;
receiving, by the processing system, environment sensor information from an environment sensor in the venue; 
Further, Schleicher teaches determining an audience reaction of viewers to a first portion, wherein the audience reaction of viewers satisfies a viewer reaction threshold, but does not explicitly teach wherein the audience reaction of viewers satisfies a viewer reaction in the venue according to the environment sensor information;
Schleicher do not explicitly teach wherein the sub-portion of the first portion of the video content comprises social media posts regarding the first portion of the video content;
generating, by the processing system, a second video stream of the video content, wherein the second video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the generating is performed in accordance with the social media posts satisfying the viewer reaction threshold; and 
providing, by the processing system, the second video stream of the video content to the second display, to present on the second display the social media posts regarding the first portion of the video content.

However, Gibbon teaches a group of displays in a venue; [Gibbon – Para 0016, Fig. 1: teaches the set-top box 102 and the display device 106 are situated within a venue, such as a home media room 108 although other venues that enable an audience to view media can be utilized in system 100]
receiving, by the processing system, environment sensor information from an environment sensor in the venue; [Gibbon – Para 0023: discloses the sensor processor 120 can also be configured to analyze sensor information from more than one type of sensor, e.g., the microphones 116 and the cameras 114, to associate sensor information, such as sound with one or more of the audience members 110 and the environment.  Para 0051: teaches behavior information can include one or more of activity (e.g., animated or lethargic), noise (e.g., vocal or quiet).]
wherein the audience reaction of viewers satisfies a viewer reaction in the venue according to the environment sensor information; [Gibbon – Para 0023, 0016: discloses the sensor processor 120 can also be configured to analyze sensor information from more than one type of sensor, e.g., the microphones 116 and the cameras 114, to associate sensor information, such as sound with one or more of the audience members 110 and the environment]
Schleicher and Gibbon are analogous in the art because they are from the same field of monitoring an audience [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher in view of Gibbon to environment sensors for the reasons of improving reaction data by utilizing different sensors to determine different types of reactions/interactions.
Schleicher and Gibbon do not explicitly teach wherein the sub-portion of the first portion of the video content comprises social media posts regarding the first portion of the video content;
generating, by the processing system, a second video stream of the video content, wherein the second video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the generating is performed in accordance with the social media posts satisfying the viewer reaction threshold; and 
providing, by the processing system, the second video stream of the video content to the second display, to present on the second display the social media posts regarding the first portion of the video content.

However, Zheng teaches wherein the sub-portion of the first portion of the video content comprises social media posts regarding the first portion of the video content;  [Zheng – Para 0110, 0111, 0122, 0123, 0016: teaches identifying a portion of the media content item corresponding in time to the viewer expression, wherein the portion may be a shooting scene in a Law and Order episode.  Para 0111, 0112: teaches the electronic device 102 also captures (512) the viewer expression in a second media content item. Para 0071, 0115: discloses a content sharing application 232 for sharing a captured viewer expression (or a portion thereof) and/or a capture media content item (or a portion thereof) with one or more other users, such as a DROPBOX application, and a GOOGLE YOUTUBE application]
generating, by the processing system, a second video stream of the video content, wherein the second video stream comprises an adjusted sub-portion of the first portion of the video content, wherein the generating is performed in accordance with the social media posts satisfying the viewer reaction threshold; and [Zheng – Para 0040: discloses after capturing (e.g., with a camera) an image of a viewer showing an identifiable emotion/expression, a set-top box or a connected TV automatically, and without intervention by the viewer--but with the viewer's prior consent --captures a short (e.g., 5-second) clip of the media content (e.g., movie or TV program) that the viewer was watching when the emotion was captured.]
providing, by the processing system, the second video stream of the video content to the second display, to present on the second display the social media posts regarding the first portion of the video content. [Zheng – Para 0071, 0115: discloses a content sharing application 232 for sharing a captured viewer expression (or a portion thereof) and/or a capture media content item (or a portion thereof) with one or more other users, such as a DROPBOX application, and a GOOGLE YOUTUBE application]
Schleicher, Gibbon, and Zheng are analogous in the art because they are from the same field of media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher and Gibbon in view of Zheng to sharing expressions for the reasons of increasing social interaction by uploading content reactions to different service for people to view.

Regarding claim 18, Schleicher, Gibbon, and Zheng teaches the method of claim 17, wherein the analyzing the first portion of the video content comprises: 
analyzing, by the processing system, the first portion of the video content using image and video analytics. [Schleicher – Para 0021, Fig. 7: teaches the gaming platform using a variety of protocols to identify video game events for inclusion in a highlight reel.  The gaming platform may store a highlight criterion for a video game to mark a highlight event in the video game. The gaming platform may play a video game session of the video game. The gaming platform may identify a video game event in the video game session that matches the highlight criterion.  Examiner notes: an analysis must be included in order to identify events in the content]

Regarding claim 20, Schleicher, Gibbon, and Zheng teach The method of claim 17, wherein the video content comprises a video game played by one or more players, wherein analyzing the first portion of the video content comprises determining, by the processing system, that the sub-portion of the first portion is associated with a first player reaction to events of the video game presented in the first portion of the video content, wherein the first player reaction is from one player of a group of players. [Zheng – Para 0046: discloses the electronic device 102, responsive to detecting the viewer expression, identifying a portion of the media content item corresponding in time to the viewer expression.] [Schleicher – Para 0024: teaches the gaming platform may analyze the actions and facial expressions of the player in the recording to identify highlight events]

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher, Gibbon, and Zheng as applied to claim 17 above, and further in view of Krasadakis et al. ("Krasadakis" US 20170289596).

Regarding claim 19, Schleicher, Gibbon, and Zheng do not explicitly teach claim 19.  However, Krasadakis teaches the method of claim 17, wherein the analyzing the first portion of the video content comprises 
detecting, by the processing system, a correlation in increased viewer reaction with an event presented in the first portion of the video content. [Krasadakis – Para 0019: discloses in a second mini-episode showing the car's interior, various narrative voices may be played while the interior is shown, and user reactions may be captured and assessed to determine which of the voices elicits the most positive reactions (e.g., highest number of people interact with the content) from passing users]
Schleicher, Gibbon, Zheng, and Krasadakis are analogous in the art because they are from the same field of multimedia content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schleicher, Gibbon, and Zheng’s analyzation in view of Krasadakis to reaction assessments for the reasons of improving interactions by detecting which elements elicit the most reactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426